          Case 3:19-cv-00066-KGB Document 73 Filed 07/22/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   NORTHERN DIVISION

DANA BECK                                                                             PLAINTIFF

v.                                Case No. 3:19-cv-00066 KGB

KUM & GO, L.C., et al.                                                            DEFENDANTS

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 72).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and each party will bear his or its own costs, attorney’s fees, and

expenses of litigation.

       All parties filed, and all claims are addressed by, this joint stipulation. As a result, the

Court denies as moot all outstanding pending motions (Dkt. Nos. 24; 27; 29; 36; 39; 44; 48; 50;

55; 57; 60; 68; 70).

       It is so ordered this 22nd day of July, 2020.


                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
